 

Case 5:15-cr-20338-JEL-MKM ECF No. 282, PagelD. 3962 ce ET V ar 1.of 2

J
DEC 1 4 2020 :

JUDITH E. LEVY
Henarably Ludae LV, _ US, DISTRICT JUB@E——~_

 

ea \a— =

 

TTatas Gandy Nichtawu be 99D 039, 4. 4m whine

 

/n btgedals So Lhe EYP Laymeats A ymates- BAe thay hilt

 

Lo Abteniet Stimulus acd vf whike Liou fuckin, Ge kine

 

Jus prt USS) oy) ti aepty : St LE asd “cL. Ane Sipuladiin

 

D pik fltsL: MALL GL) Ld ‘Lhan Lhe hae

 

WA tun Otiip ently hovgid ot the Behesad Dhar ds Laks

 

Lud, Lpett Cha Ls Lad art LL. Lhe. ILEP. Surtees {2 adclas a)

 

esti Lpotes “ply tha Lia y Sh! btits L Liatel ts Lda vet Jadsstrd.

1a rk dot Yas ole Deg Ari 2 fed? esadbvies, |

 

 

 

 

al

 

Zaft Tid fa L99Y LZ?

 

 

 

 

 

 

 

 

 

NY)

 

AECETVE

 

 

In\_pec_18. 2020

 

45

- ub CLERK'S OFFICE
yg DISTRICT COURT

 

|!

 

 

 

 

 

 

 
 

282, PagelD.

15-cr-20338-JEL-MKM ECF No.

Case 5

3963 Filed 12/14/20 Page 2 of 2

 
 

ane

 

NAME: S hacow (> pd os
REG# YA97103 9

FEDERAL TRANSFER CENTER

P.O. BOX 898801

OKLAHOMA CITY, OK 73189-8801

 

 

 

 

 

UAG

 

—

C

DQvO Fasr

 

" JUDITH E. LEVY
U.S. DISTRICT JUDGE

¢

EU Y

tb

Sis

“erty ST Rum aly

~ nyt 1260 bamdsnee vn

 

 

 

 

 

 

 

 
